                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CHRISTOPHER COATS,

               Petitioner,

                     v.                           CAUSE NO. 3:19CV897-PPS/MGG

 WARDEN,

               Respondent.

                                OPINION AND ORDER

      Christopher Coats, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (WCC 19-07-0233) held on August 16, 2019,

where the Disciplinary Hearing Officer found him guilty of threatening in violation of

Indiana Department of Correction policy B-213. (ECF 1 at 1.) As a result, he was

sanctioned with the loss of 30 days earned credit time and demoted in credit class. Id.

      The Warden represents that the Indiana Department of Correction has vacated

Coats’s grievous sanctions and restored Coats’s time, and that this case is therefore

moot. (ECF 7.) A letter from Anna Levitt, an Appeal Review Officer, indicates that

Coats’s grievous sanctions have been vacated. (ECF 7-1.) Coats urges me to deny the

motion to dismiss because he continues to suffer consequences other than the loss of

good time as a result of the charge and because he is subject to rehearing, but I cannot

overturn the disciplinary proceeding and restore Coats’s time where that has already

occurred. In other words, Coats has already won, and there is no case left for me to

decide. Accordingly, this case must be dismissed. See Hadley v. Holmes, 341 F.3d 661, 664
(7th Cir. 2003) (prisoner can challenge prison disciplinary determination in habeas

proceeding only when it resulted in a sanction that lengthened the duration of his

confinement). If Coats wishes to challenge the rehearing in WCC 19-07-0233, he must

file a new case.

       ACCORDINGLY, the warden’s motion to dismiss (ECF 7) is GRANTED, and the

case is DISMISSED. The clerk is DIRECTED to close this case.

       SO ORDERED on February 20, 2020.

                                                 /s/ Philip P. Simon
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
